


110 HR 202 IH: Housing Authority Funding Fairness Act

U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 202
		IN THE HOUSE OF REPRESENTATIVES
		
			January 4, 2007
			Mr. Rothman
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To authorize the renewal of tenant-based rental
		  assistance vouchers under section 8 of the United States Housing Act of
		  1937.
	
	
		1.Short titleThis Act may be cited as the
			 Housing Authority Funding Fairness Act
			 of 2007.
		2.Voucher renewal
			 fundingSection 8 of the
			 United States Housing Act of 1937 (42 U.S.C. 1437f) is amended by striking
			 subsection (dd) and inserting the following new subsection:
			
				(dd)Tenant-based
				vouchers
					(1)Authorization of
				appropriationsThere are authorized to be appropriated, for each
				of fiscal years 2008 through 2012, such sums as may be necessary for
				tenant-based assistance under subsection (o) for the following purposes:
						(A)To renew all
				expiring annual contributions contracts for tenant-based rental
				assistance.
						(B)To provide
				tenant-based rental assistance for—
							(i)relocation and
				replacement of housing units that are demolished or disposed of pursuant to the
				Omnibus Consolidated Rescissions and Appropriations Act of 1996 (Public Law
				104–134);
							(ii)conversion of
				section 23 projects to assistance under this section;
							(iii)the family
				unification program under subsection (x) of this section;
							(iv)relocation of
				witnesses in connection with efforts to combat crime in public and assisted
				housing pursuant to a request from a law enforcement or prosecution
				agency;
							(v)enhanced vouchers
				authorized under subsection (t) of this section;
							(vi)vouchers in
				connection with the HOPE VI program under section 24;
							(vii)demolition or
				disposition of public housing units pursuant to section 18 of the United States
				Housing Act of 1937 (42 U.S.C. 1437p);
							(viii)mandatory and
				voluntary conversions of public housing to vouchers, pursuant to sections 33
				and 22 of the United States Housing Act of 1937, respectively (42 U.S.C.
				1437z–5, 1437t);
							(ix)vouchers
				necessary to comply with a consent decree or court order;
							(x)vouchers
				transferred from another public housing agency; and
							(xi)tenant protection
				assistance, including replacement and relocation assistance.
							(2)Allocation of
				renewal funding among public housing agencies
						(A)From amounts
				appropriated for each year pursuant to paragraph (1)(A), the Secretary shall
				provide renewal funding for each public housing agency—
							(i)based on leasing
				and costs from the prior year, as adjusted by an annual adjustment factor to be
				established by the Secretary;
							(ii)by making any
				adjustments necessary to provide for the first-time renewal of vouchers funded
				under paragraph (1)(B); and
							(iii)by making such
				other adjustments as the Secretary considers appropriate.
							(B)Leasing and cost
				dataFor purposes of subparagraph (A)(i), leasing and cost data
				shall be calculated not less often than biennially by using the average for the
				calendar year that, at the time of such calculation, is the most recently
				completed calendar year for which the Secretary determines data is available,
				substantially verifiable, and complete. Such leasing data shall be adjusted to
				include vouchers that were set aside under a commitment to provide
				project-based assistance under subsection (o)(13).
						(C)Moving to
				workNotwithstanding subparagraphs (A) and (B), each public
				housing agency participating at any time in the moving to work demonstration
				under section 204 of the Departments of Veterans Affairs and Housing and Urban
				Development, and Independent Agencies Appropriations Act, 1996 (42 U.S.C. 1437f
				note) or in the Moving to Work program under section 36 of this Act shall be
				funded pursuant to its agreement under such program and shall be subject to any
				pro rata adjustment made under subparagraph (D).
						(D)Pro rata
				allocation
							(i)Insufficient
				fundsTo the extent that amounts made available for a fiscal year
				are not sufficient to provide each public housing agency with the full
				allocation for the agency determined pursuant to subparagraphs (A) and (C), the
				Secretary shall reduce such allocation for each agency on a pro rata basis,
				except that renewal funding of enhanced vouchers under section 8(t) shall not
				be subject to such proration.
							(ii)Excess
				fundsTo the extent that amounts made available for a fiscal year
				exceed the amount necessary to provide each housing agency with the full
				allocation for the agency determined pursuant to subparagraphs (A) and (C),
				such excess amounts shall be used for the purposes specified in subparagraphs
				(B) and (C) of paragraph (4).
							(3)Advances
						(A)AuthorityDuring
				the last 3 months of each calendar year, the Secretary shall provide amounts to
				any public housing agency, at the request of the agency, in an amount up to two
				percent of the allocation for the agency for such calendar year.
						(B)UseAmounts
				advanced under subparagraph (A) may be used to pay for additional voucher
				costs, including costs related to temporary overleasing.
						(C)RepaymentAmounts
				advanced under subparagraph (A) in a calendar year shall be repaid to the
				Secretary in the subsequent calendar year by reducing the amounts made
				available for such agency for such subsequent calendar year pursuant to
				allocation under paragraph (2) by an amount equal to the amount so advanced to
				the agency.
						(4)Recapture
						(A)In
				generalThe Secretary shall recapture, from amounts provided
				under the annual contributions contract for a public housing agency for a
				calendar year, all amounts allocated under paragraph (2) that are unused by the
				agency at the end of each calendar year.
						(B)ReallocationNot
				later than May 1 of each calendar year, the Secretary shall—
							(i)calculate the
				aggregate unused amounts for the preceding year recaptured pursuant to
				subparagraph (A);
							(ii)set aside and
				make available such amounts as the Secretary considers appropriate to reimburse
				public housing agencies for increased costs related to portability and family
				self-sufficiency activities during such year; and
							(iii)reallocate all
				remaining amounts among public housing agencies that, in the preceding year,
				used at least 99 percent of amounts allocated under paragraph (2) for the
				agency and leased fewer than the number of vouchers authorized for the agency;
				except that the Secretary may establish priority for allocation of such amounts
				to public housing agencies that leased fewer vouchers in such preceding year
				than in the 12-month period ending April 1, 2004.
							(C)UseAmounts
				reallocated to a public housing agency pursuant to subparagraph (B)(iii) may be
				used only to increase voucher leasing rates to the level authorized for the
				agency.
						.
		
